[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE VERDICT (#165.00)
This case was tried to a conclusion on May 6, 1996. The jury rendered a verdict for the defendant which the court accepted and ordered recorded.
The motion dated May 9th sets forth four specific reasons to set the verdict aside. Three reasons are as to the law and one as being against the evidence. The court denies the motion. The court finds the verdict is not against the evidence. The court finds the verdict is not contrary to the law. At best, the issues raised in the motion are issues that may properly be raised on appeal. The litigants have a right to have factual issues resolved by the jury. A trial court is not to sit as a seventh juror but rather to decide whether viewing the evidence in the light most favorable to the prevailing party, the jury could reasonably have reached the verdict it did. The court finds the jury could reasonably have reached this verdict. The court finds there was no error in any of the items claimed by the plaintiff in its motion as to the law, the charge, and the jury instructions.
KARAZIN, J. CT Page 4255-DD